The fourth issue should be modified as follows: Did the testatrix know the contents of the will?
If the testatrix was of sound mind, and executed the will without fraud or undue influence, knowing its contents, and intending it for her last will, it cannot be avoided by showing that she did not know the extent of her property, its location, or the proportions in which it would be distributed by her will. Evidence on this subject may be competent on the other issues, but creates no ground for an independent one. Barker v. Comins, 110 Mass. 477, 488.
It would be an objection to the will if the testatrix, when she executed it, did not know its contents, and did not intend it for her will; and the plaintiffs may have an issue on this subject. Pettes v. Bingham,10 N.H. 514, 520; Barker v. Comins, before cited; Shailer v. Bumstead,99 Mass. 112; Swett v. Boardman, 1 Mass. 258; Osborn v. Cook, 11 Cush. 532, 535.
Exception sustained
FOSTER, J., did not sit.